DETAILED ACTION
This Office Action is responsive to the Amendment filed 12/28/2020.  Claims 1-10 are pending and under prosecution.

Information Disclosure Statement
It is noted that the foreign references that have not been considered in the IDS dated 10/21/2020 is due to the lack of an English abstract.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
tube manipulator (Claim 1)
locking mechanism (Claim 1)
stopper (Claim 5)
abutment element (Claim 5)
phase shift manipulator (Claim 8)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US Pub No. 20100280449) in view of Sherts et al (US Pat No. 6533772).

Regarding Claim 1, Alvarez et al disclose a steering tool comprising: 
an internal tube (flex tube) 306 disposed inside an external tube 302, said internal and external tubes being arranged for longitudinal axial movement relative to one another (flex tube slidably coupled to operational tube 304, and therefore to outer tube 302 -- 0067), 
a tube manipulator – control unit or splayer (Figure 13 – 0084) -- operative to cause relative axial movement of said internal and external tubes and bending, i.e. shaping, of a distal portion of at least one of said internal and external tubes (0061-0063, 0067, 0069); 
a locking mechanism (various mechanisms from active control) to switch between a locked position and an unlocked position, wherein in the locked position said internal and external tubes are locked at a particular longitudinal axial position relative to one another, and in the unlocked position there is uninhibited free movement of said internal and external tubes relative to one another (0020, 0069, 0071, 0072, 0075, 0076, 0079, 0087, 0090).
It is noted that the claim as broadly as claimed does not require the tool to be used inside the human body or any living creature.
However, Alvarez et al do not expressly disclose said locking mechanism comprises an adjustment assembly operative to create an intermediate locked position in which there is partially inhibited movement of said internal and external tubes relative to one another.  
Sherts et al teach that it is well known in the art to provide a locking mechanism for an analogous device, i.e. wire, comprising an adjustment assembly (Figure 11) operative to create an intermediate locked position in which there is partially inhibited movement – when gear 84 is moved distally so tips 50a of grip fingers 50 are only lightly/moderately engaged with interior surface 82 of the housing, the grip fingers 50 only partially inhibit movement of the wire due to the wire being gripped by the grip fingers, best seen in Figure 11 (Col.9: 54-Col.10: 3).

Claim 4: Sherts et al disclose said control knob is slidable in a channel (Figure 11 top of device 44) and said Intermediate mating structures comprise teeth – on gear 84 – which are engageable with ridges on track 88 and teeth 90, best seen in Figure 11 (Col.9: 54-Col.10: 3).
Claim 5: Sherts et al disclose said control knob is connected to a stopper 50a, 86 which is movable towards an abutment element 82 mounted on at least one of said tubes/wire, i.e. when engaged together, which is disposed in the bore of tubular body 44, best seen in Figure 11 (Col.9: 54-Col.10: 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Alvarez et al such that the locking mechanism comprises an adjustment assembly operative to create an intermediate locked position in which there is partially inhibited movement of said internal and external tubes relative to one another, in the manner above, as taught by Sherts et al, to effectively provide a locking mechanism that enables more variability, i.e. not just locked and unlocked, in the locking of the internal and external tubes relative to each other, for advantages such as when small incremental changes in relative position are desired that may not be optimally performed in the unlocked position.
 
Claim 7. Alvarez et al in combination with Sherts et al disclose in said locked position, distal portions of said internal and external tubes are in a fixed deformed orientation, and in 
Claim 8.  Alvarez et al disclose the steering tool according to claim 1, comprising a phase shift manipulator – push tube pushes against flex tube -- in engagement with said internal tube (flex tube), wherein rotation of said phase shift manipulator applies torque to said internal tube, i.e. rotation of the push tube is capable of applying torque to the internal tube (0058, 0063, 0069, 0070).  It is noted that the claim does not require that the phase manipulator be used to provide torque, only that it is capable.
Claim 9.  Alvarez et al disclose the steering tool according to claim 8, wherein said tube manipulator and said phase shift manipulator operate independently of each other since both refer to different components and the control unit/splayer may be used to activate components that are not operated by the push tube.

Claims 2, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al in view of Sherts et al as applied to claim 1 above, and further in view of Chrisman (US Pat No. 9375553).
Alvarez et al in view of Sherts et al disclose the invention above including a control knob – linear slide button – is operatively connected to said adjustment assembly (Figure 11) for switching between said locked, intermediate locked and unlocked positions, wherein said control knob is connected to a stopper 50a, 86 which is movable towards an abutment element 82 mounted on at least one of said tubes, which is disposed in the bore of tubular body 44, best seen in Figure 11 (Col.9: 54-Col.10: 3), as taught by Sherts et al above.

It is noted that Sherts et al disclose the abutment element as gripping fingers to provide the variable force to provide the locked, intermediate, and unlocked position of the adjustment assembly, best seen in Figure 11.
Chrisman teaches that it is well known in the art to provide an analogous locking mechanism comprising an adjustment assembly comprising a biasing device 26 to apply a biasing force on an analogous device, i.e. wire 12, that at least partially inhibits movement of the wire, wherein said biasing device applies a first biasing force sufficient to completely inhibit movement of the wire, i.e. when actuator 16 is in the grasping position best seen in Figure 4 and the biasing device is fully compressed in the direction of the arrow in Figure 4 (Col.3: 19-39, 54-Col.4: 26), and said biasing device applies a second biasing force to partially inhibit movement of the wire, i.e. when the actuator is between the grasping position and the release position (Figure 2) – the person presses the actuator 16 with just enough force but not completely so that the gripping fingers of collet 22 only partially grip the wire within sleeve 24 
The structure of the biasing device necessarily provides said first and second biasing force, which occurs depending on the amount of force with which the actuator is pressed, as an equally as effective mechanism for providing the force to inhibit or partially inhibit the movement of the wire.  
10. Chrisman discloses said biasing device 26 is collinear with or parallel to said internal and external tubes/guidewire 12, best seen in Figure 4.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Alvarez et al as modified by Sherts et al such that the adjustment assembly taught by Sherts et al comprises a biasing device, as taught by Chrisman such that in combination with Alvarez et al and Sherts et al, the biasing device is operative to apply a biasing force on at least one of said internal and external tubes that at least partially inhibits movement of said internal and external tubes relative to one another, said biasing device applies a first biasing force against said abutment element sufficient to completely inhibit movement of said internal and external tubes relative to one another, and in the intermediate locked position, said biasing device applies a second biasing force against said abutment element to partially inhibit movement of said internal and external tubes relative to one another, as an equally as effective mechanism to provide the gripping fingers of the abutment element of Sherts et al to at least partially inhibit movement of the internal and external tubes of Alvarez et al as desired relative to one another.  

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  It is noted that a different embodiment in Sherts et al is now used, Figure 11 (not Figure 12, as set forth in the previous rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791